DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maranda Wang on December 10, 2021.
The application has been amended as follows:  
1. (Currently Amended) Aof displaying an image based on display effect data at a terminal device, comprising:
establishing, at [[a]] the terminal device, a local service;
generating, at the terminal device, a stand-alone service page by the local service;
receiving, at the terminal device via the stand-alone service page, a first display request from a computer device, wherein the first display request is associated with the display effect data, [[and]] the display effect data comprise data associated with [[an]] the image to be displayed by the terminal device and configuring display effects of the image to be displayed by the terminal device, and the display effect data comprise at least one of blur data, grayscale data, color data, gradation data, black and white effect data, aging effect data, bright effect data, aperture effect data, or skin care effect data;
determining the display effect data based on the first display request by the local service of the terminal device; 
transmitting a first display request confirmation message to the computer device, wherein the first display request confirmation message indicates that the display effect data is successfully determined;
displaying, at the terminal device, the image based on the display effect data;
wherein the image display method further comprises:
generating a local notification message through the local service of the terminal device, wherein the local notification message comprises the display effect data; and
displaying the image based on the display effect data comprised in the local notification message so as to efficiently and flexibly adjust the display effects of the image displayed by the terminal device.
2. (Original) The image display method according to claim 1, wherein the first display request carries the display effect data.
3. (Original) The image display method according to claim 1, wherein the first display request carries a display effect index, and the determining the display effect data based on the first display request comprises:
determining the display effect data based on the display effect index.
4. (Cancelled) 
5. (Currently Amended) The image display method according to claim 1[[4]], wherein the displaying [[an]] the image based on the display effect data comprises:
displaying, in response to a second display request received from the computer device, the image based on the display effect data.
6. (Currently Amended) The image display method according to claim 1, wherein before the displaying [[an]] the image based on the display effect data, the method further comprises:
capturing the image via an image sensor; or
receiving the image from the computer device.
7. (Original) The image display method according to claim 1, wherein the receiving a first display request from a computer device comprises:

8. (Original) The image display method according to claim 1, wherein the computer device is a portable computer device or a desktop computer device.
9. (Cancelled) 
10. (Currently Amended) A of displaying an image based on display effect data at a terminal device, comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the apparatus to:
establish, at [[a]] the terminal device, a local service;
generate, at the terminal device, a stand-alone service page by the local service;
receive a first display request from a computer device via the stand-alone service page, wherein the first display request is associated with the display effect data, [[and]] the display effect data comprise data associated with [[an]] the image to be displayed by the terminal device and configuring display effects of the image to be displayed by the terminal device, and the display effect data comprise at least one of blur data, grayscale data, color data, gradation data, black and white effect data, aging effect data, bright effect data, aperture effect data, or skin care effect data;
determine the display effect data based on the first display request by the local service of the terminal device; 
transmit a first display request confirmation message to the computer device, wherein the first display request confirmation message indicates that the display effect data is successfully determined;
display, at the terminal device, the image based on the display effect data;
wherein the at least one memory further storing instructions that upon execution by the at least one processor cause the apparatus to:

display the image based on the display effect data comprised in the local notification message so as to efficiently and flexibly adjust the display effects of the image displayed by the terminal device.
11. (Original) The apparatus of claim 10, wherein the first display request carries the display effect data.
12. (Original) The apparatus of claim 10, wherein the at least one memory further storing instructions that upon execution by the at least one processor cause the apparatus to:
determine the display effect data based on the display effect index.
13. (Cancelled) 
14. (Currently Amended) The apparatus of claim 10[[13]], wherein the at least one memory further storing instructions that upon execution by the at least one processor cause the apparatus to:
display, in response to a second display request received from the computer device, the image based on the display effect data.
15. (Original) The apparatus of claim 10, wherein the at least one memory further storing instructions that upon execution by the at least one processor cause the apparatus to:
capture the image via an image sensor; or
receive the image from the computer device.
16. (Original) The apparatus of claim 10, wherein the at least one memory further storing instructions that upon execution by the at least one processor cause the apparatus to:
receive the first display request from the computer device via a wireless local area network.

18. (Cancelled) 
19. (Currently Amended) A non-transitory computer readable storage medium of displaying an image based on display effect data at a terminal device, storing computer instructions that when being executed by a processorprocessor
establish, at [[a]] the terminal device, a local service;
generate, at the terminal device, a stand-alone service page by the local service;
receive a first display request from another computer device via the stand-alone service page, wherein the first display request is associated with the display effect data, [[and]] the display effect data comprise data associated with [[an]] the image to be displayed by the terminal device and configuring display effects of the image to be displayed by the terminal device, and the display effect data comprise at least one of blur data, grayscale data, color data, gradation data, black and white effect data, aging effect data, bright effect data, aperture effect data, or skin care effect data;
determine the display effect data based on the first display request by the local service of the terminal device; 
transmit a first display request confirmation message to the computer device, wherein the first display request confirmation message indicates that the display effect data is successfully determined;
display, at the terminal device, the image based on the display effect data;
wherein the non-transitory computer readable storage medium further stores computer instructions that upon execution by the computing device cause the computing device to:
generate a local notification message through the local service of the terminal device, wherein the local notification message comprises the display effect data; and
display the image based on the display effect data comprised in the local notification message so as to efficiently and flexibly adjust the display effects of the image displayed by the terminal device.

20. (Original) The non-transitory computer-readable non-transitory storage medium of 19, wherein the first display request carries the display effect data.

Allowable Subject Matter
Claims 1-3, 5-8, 10-12, 14-17 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: the present invention relates to a method to adjust display effect of an image displayed on a display device using a local service that generating a stand-alone service page to receive display request from a computer device.
Each independent claim identifies the uniquely distinct features:
With respect to claim 1,
establishing, at the terminal device, a local service;
generating, at the terminal device, a stand-alone service page by the local service;
receiving, at the terminal device via the stand-alone service page, a first display request from a computer device, wherein the first display request is associated with the display effect data, the display effect data comprise data associated with the image to be displayed by the terminal device and configuring display effects of the image to be displayed by the terminal device, and the display effect data comprise at least one of blur data, grayscale data, color data, gradation data, black and white effect data, aging effect data, bright effect data, aperture effect data, or skin care effect data;
determining the display effect data based on the first display request by the local service of the terminal device; 
transmitting a first display request confirmation message to the computer device, wherein the first display request confirmation message indicates that the display effect data is successfully determined;

wherein the image display method further comprises:
generating a local notification message through the local service of the terminal device, wherein the local notification message comprises the display effect data; and
displaying the image based on the display effect data comprised in the local notification message so as to efficiently and flexibly adjust the display effects of the image displayed by the terminal device.
Claims 10 and 19 are also allowed for citing similar limitations as claim 1.
 
The closest prior arts of:
Kim et al. (U.S. Patent No. 10,121,449) discloses a display method of adjusting display effects of an image displayed on the displays (502) to adjust a display effects of an image displayed on the display device (502).
Martynov (US 2015/0268830) discloses a local device establishes a local service (110) on a mobile device (104) with a service page (109) in Fig. 1.
Tryding (U.S. Patent No. 5,880,732) discloses transmitting a display request confirmation message in Fig. 3.
 However, either singularly or in combination, the closest prior arts, fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lazzaro et al. (U.S. Patent No. 8,830,140) discloses a method for automatically adjusting electronic display setting in Fig. 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUC Q DINH/Primary Examiner, Art Unit 2692